DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on November 13, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: the status of the Cross Reference to Related Applications needs to be updated in paragraph 0001 .  
Appropriate correction is required.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/24/2020 has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,711. Although the claims at issue are claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Pat. No. 10,828,711.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahbaz et al (hereinafter, “Shahbaz”, U.S. Pub. No. 2018/0091528).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
1, 15 and 20, Shahbaz discloses a method, non-transitory computer readable-medium and system comprising:
identifying a notable event from data reflecting operation of computing devices in an information technology (IT) environment, wherein the notable event is identified based on a notable event definition, and wherein the notable event is associated with a notable event type (paragraphs 0233-0241 and 0276-0279);
generating an invokable action message, wherein the invokable action message includes information based on an invokable action message definition associated with the notable event type (paragraphs 0235-0237 and 0256-0263);
sending an invokable action message to a computing device, wherein the invokable message causes the computing device to display to a user interface including an interface element corresponding to an invokable action associated with the invokable action message (paragraphs 0233-0240); and
receiving, from the computing device, an action invocation message associated with the invokable action (paragraph 0087);
executing the invokable action (paragraph 0087).
As per claims 2 and 16, Shahbaz discloses:
wherein the invokable action message definition comprises information identifying a node involved in executing the invokable action (paragraphs 0235-0237).
As per claims 3 and 17, Shahbaz discloses:
wherein the computing device is a handheld mobile device (paragraph 0086).
As per claims 4 and 18
wherein the invokable action is executable at least in part by an application configured as a deep linking handler for at least a portion of network traffic received from a node, wherein the application causes display of the user interface including the interface element corresponding to the invokable action (paragraphs 0073-0075 and  0099-0100).
As per claims 5 and 19, Shahbaz discloses:
wherein a node involved in executing the invokable action is external to a monitoring system that identified the notable event (paragraph 0099).
As per claim 6, Shahbaz discloses:
wherein the IT environment comprises a node involved in execution of the invokable action  (paragraphs 0233).
As per claim 7, Shahbaz discloses:
wherein identifying the notable event includes executing a search query based at least in part on information of the notable event definition (paragraph 0276).
As per claim 8, Shahbaz further discloses:
executing a search query based at least in part on information of the notable event definition to identify the notable event, wherein the search query is executed against data managed by a data intake and query system (paragraphs 0193-0197).
As per claim 9, Shahbaz further discloses:
executing a search query based at least in part on information of the notable event definition to identify the notable event, wherein the search query is executed against data managed by a data intake and query system, wherein the data includes machine data or data derived from machine data, and wherein the machine data is ingested from multiple resources by the data intake and query system (paragraphs 0271 and 0276).
10, Shahbaz discloses:
wherein the notable event indicates an occurrence of a potential security threat in the IT environment (paragraph 0277).
As per claim 11, Shahbaz discloses:
wherein the notable event definition includes a notable event filter and wherein the method further comprises determining that the notable event satisfies the notable event filter (paragraph 0278).
As per claim 12, Shahbaz discloses:
wherein the invokable action message definition includes identifiers of a plurality of recipients of the invokable action message, and wherein the invokable action message is sent to two or more of the plurality of recipients in order defined in the invokable action message definition (paragraph 0276-0277).
As per claim 13, Shahbaz  further discloses:
monitoring for expiration of a maximum time for user response to the invokable action message, wherein the maximum time is defined in the invokable action message definition (paragraphs 0233-0237).
As per claim 14, Shahbaz further discloses:
receiving, from the computing device, request to update a portion of the information displayed in the invokable action message (paragraph 0271);
executing a search query used to obtain updated data associated with the portion of the inforamtiuon displayed in the invokable action message (paragraph 0271; and
sending the updated data to the computing device (paragraph 0272).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/LASHONDA T JACOBS/                                                                                                 Primary Examiner, Art Unit 2457                                                                                          
ltj
February 9, 2022